Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered June 8, 2001, convicting him of robbery in the first degree, criminal possession of a weapon in the fourth degree, and menacing in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was' legally insufficient to establish his guilt is unpreserved for appellate review (see CPL 470.05 [2]). In any event, viewing the evidence *974in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of robbery in the first degree beyond a reasonable doubt. The eyewitnesses’ testimony established that the defendant displayed what appeared to be a gun during the course of the crime (see Penal Law § 160.15 [4]; People v Lopez, 73 NY2d 214 [1989]; People v Baskerville, 60 NY2d 374 [1983]).
Under the circumstances of this case, the defense counsel provided meaningful representation (see People v Benevento, 91 NY2d 708, 712 [1998]; People v Baldi, 54 NY2d 137, 147 [1981]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Florio, J.P., Townes, Mastro and Rivera, JJ., concur.